DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 07/08/2021.  Claims 1-6 and 8-10 are pending.  Claim 7 has been cancelled.  Claim 1 has been written in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6 and 9 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Purwin et al., U.S. Patent 10,000,284 B1 (hereinafter called Purwin).
Regarding claim 1, Purwin teaches an aircraft, comprising:
a plurality of rotor units (See e.g., FIGS. 7-9 elements 204; column 17 lines 7-24) each of which includes a propeller (See e.g., FIG. 9 elements 246), and a motor (See e.g., FIGS. 7 & 9 elements 210) which drives the propeller;
a balloon (See e.g., column 2 line 60; column 3 lines 45-47) to which the plurality of rotor units are connected (See e.g., column 2 lines 60-62), the balloon containing a gas less dense than air (See e.g., column 2 lines 60-67); and
a controller (See e.g., FIG. 9 element 280; column 24 lines 44-51) which controls operation of the plurality of rotor units,
(See e.g., column 20 lines 42-44), and
the controller causes the aircraft to rotate in a plan view or move (See e.g., column 22 lines 42-44; column 22 line 59-column 23 line 1, which teaches that the onboard control element aids in navigating, i.e., move the UAV), by causing the propeller included in at least one rotor unit among the plurality of rotor units to rotate in the reverse direction (See e.g., column 20 lines 42-44).
Regarding claim 2, Purwin teaches wherein the plurality of rotor units are disposed to form a ring shape in the plan view (See e.g., FIG. 8 elements 204), and
a position of the aircraft in the plan view is changed by the propeller in the at least one rotor unit rotating in the reverse direction and the propeller in, among the plurality of rotor units, at least one rotor unit different from the at least one rotor unit rotating in the normal direction (See e.g., column 20 lines 42-44).
Regarding claim 4, Purwin teaches wherein the aircraft is caused to descend by all the plurality of rotor units generating downward thrust (column 20 line 27-29).
Regarding claim 5, Purwin teaches further comprising:
an instruction obtainer which obtains an instruction (See e.g., FIG. 10 element 1024; column 22 lines 42-44; column 24 lines 37-60; column 28 lines 21-50) for causing the at least one rotor unit to generate downward thrust,
wherein when the instruction obtainer obtains the instruction, the at least one rotor unit generates downward thrust (See e.g., column 22 lines 42-44).
Regarding claim 6, Purwin teaches further comprising:
(See e.g., FIG. 9 element 286; column 22 lines 42-44; column 23 lines 20-23 and 37-43),
wherein the instruction obtainer obtains an instruction according to a result of detection by the detector (See e.g., FIG. 10 element 1024; column 22 lines 42-44; column 24 lines 37-60; column 28 lines 21-50).
Regarding claim 9, Purwin teaches wherein the balloon laterally covers the plurality of rotor units, across a height of the plurality of rotor units in an up-and-down direction (See e.g., FIGS. 7-9 element 202; column 19 lines 7-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 USC § 103 as being unpatentable over Purwin, and further in view of Louvel, U.S. Patent Application Publication 2002/0104921 A1 (hereinafter called Louvel).
Regarding claim 3, Purwin teaches teaches wherein
the plurality of rotor units are disposed to form a ring shape in the plan view (See e.g., FIG. 8 elements 204a-204d), and include:
a pair of first rotor units which are located in opposite positions (See e.g., FIG. 8 elements 204a & 204c), and generate downward thrust by the propellers rotating … in the plan view (See e.g., column 20 lines 42-44); and
a pair of second rotor units which are located in opposite positions (See e.g., FIG. 8 elements 204b & 204d), and generate downward thrust by the propellers rotating … in the plan view (See e.g., column 20 lines 42-44), and
… the pair of first rotor units generating downward thrust and the pair of second rotor units generating upward thrust (See e.g., column 20 lines 42-44).
But, Purwin does not teach a pair of first rotor units by the propellers rotating clockwise, a pair of second rotor units by the propellers rotating counterclockwise, and the aircraft is caused to rotate counterclockwise in the plan view.
However, Louvel teaches a pair of first rotor units by the propellers rotating clockwise (See e.g., FIG. 2 elements 10, 12; ¶ [0033]), a pair of second rotor units by the propellers rotating counterclockwise (See e.g., FIG. 2 elements 11, 13; ¶ [0033]), and the aircraft is caused to rotate counterclockwise in the plan view … (See e.g., FIG. 3; ¶s [0105] & [0029]).
(See e.g., ¶ [0129]).


Claim 8 is/are rejected under 35 USC § 103 as being unpatentable over Purwin, and further in view of NAKAMURA, U.S. Patent Application Publication 2017/0137104 A1 (hereinafter called NAKAMURA).
Regarding claim 8, Purwin teaches a buoyancy force of the UAV being balanced by payload and UAV and, subsequently the vertical thrust units may idle, but Purwin does not teach the balloon causes the aircraft to rise using only buoyancy of the balloon.
However, NAKAMURA teaches the balloon causes the aircraft to rise using only buoyancy of the balloon (See e.g., ¶ [0054]).
Thus, it would have been obvious to a person having ordinary skill in the art, having the prior art of Purwin and NAKAMURA before him, before the effective filing date of the claimed invention, to include in the aircraft of Purwin, the balloon causes the aircraft to rise using only buoyancy of the balloon, as taught in the analogous art of NAKAMURA.  One of ordinary skill in the art would have been motivated to do so, to achieve the predictable result of, preventing the (See e.g., ¶ [0054]).


Claim 10 is/are rejected under 35 USC § 103 as being unpatentable over Purwin, and further in view of Warrington et al., U.S. Patent 4,685,640 A (hereinafter called Warrington).
Regarding claim 10, Purwin teaches all the limitations of the instant claim as set forth in the rejection of claim 1 hereinabove, but Purwin does not teach the balloon includes a plurality of ventilation holes which pass through the balloon in an up-and-down direction, and the plurality of rotor units are each disposed in a different one of the plurality of ventilation holes.
However, Warrington teaches the balloon includes a plurality of ventilation holes which pass through the balloon in an up-and-down direction (See e.g., FIG. 3 elements 56, 58), and the plurality of rotor units are each disposed in a different one of the plurality of ventilation holes (See e.g., FIG. 3 elements 33, 34).
Thus, it would have been obvious to a person having ordinary skill in the art, having the prior art of Purwin and Warrington before him, before the effective filing date of the claimed invention, to include in the aircraft of Purwin, the balloon includes a plurality of ventilation holes which pass through the balloon in an up-and-down direction, and the plurality of rotor units are each disposed in a different one of the plurality of ventilation holes, as taught in the analogous art of Warrington.  One of ordinary skill in the art would have been motivated to do so, to achieve the predictable result of, easily and precisely controlling the altitude of the vehicle in use and to build and operate such a vehicle quite economically, as disclosed in Warrington (See e.g., column 2 lines 5-8).
Response to Arguments
Applicant’s arguments, see Section II pages 6 and 7, filed 07/08/2019, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Purwin et al., U.S. Patent 10,000,284 B1 under 35 USC § 102(a)(1).  The details of the rejection are as set forth hereinabove in the instant Office Action

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRI L FILOSI/Examiner, Art Unit 364415 July 2021

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644